Citation Nr: 0418494	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound, left popliteal area, with retained 
foreign body, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a personal hearing on January 15, 
2003 before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran's residuals of a shell fragment wound left 
popliteal area, with retained foreign body, are manifested by 
no more than moderate muscle damage affecting Muscle Group 
XIII.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a shell fragment wound to the left popliteal 
area with retained foreign body, involving Muscle Group XIII 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic 
Code 5313 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

In any event, the Statement of the Case (SOC) dated in 
September 2000, and the Supplemental Statements of the Case 
(SSOC) dated in July 2001 and October 2003 advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for an 
increased rating for residuals of a shell fragment wound to 
the left popliteal area with retained foreign bodies was 
being denied because there was no evidence establishing that 
his disability met the criteria for a higher rating.  The SOC 
and SSOC made it clear to the veteran that in order to 
prevail on his claim, he needed to present evidence that his 
disability met the criteria for a higher rating.  

The RO also sent letters dated in April 2001 and May 2003 
that informed the veteran about the VCAA and told him what 
evidence the RO would obtain and what he needed to do.  This 
letter asked the veteran to provide any evidence he had.  The 
veteran responded to the April 2001 letter with additional 
evidence, and responded to the May 2003 letter by stating 
that there was no other available evidence.  

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in April 2001 and 
October 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Further, pursuant to 
the Board's decision to remand this claim for additional 
development, the RO did, in fact, conduct a de novo review of 
the claims.  See, SSOC issued to the veteran in October 2003.

The RO obtained service medical records, private medical 
records, VA treatment records, and provided the veteran with 
two VA examinations, including an examination pursuant to the 
May 2003 Board remand.  The veteran has not indicated that 
there is any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

The veteran was injured in the left popliteal area by 
shrapnel while in Vietnam.  His disability has been assigned 
a 10 percent rating since July 1991.  In January 2000 the 
veteran filed a claim seeking a higher rating.
 
The veteran underwent a VA examination in March 2000.  The 
examiner noted that the veteran complained of pain in his 
knee but that he took no medication for that pain.  The pain 
was constant without flare-ups.  There were no other 
musculoskeletal complaints regarding the veteran's knee or 
area of his injury.  The examination revealed a three 
millimeter indented puncture scar with a subcutaneous five-
millimeter palpable foreign body in the subcutaneous area 
where tenderness on pressure exits.  There were no other 
abnormalities, and no evidence of muscle weakness or loss of 
strength.

VA treatment notes reveal the veteran has complained of pain 
in the area of his injury, but has had no specific treatment 
for any disability associated with his injury.  The private 
medical records address disabilities that are not at issue in 
the current claim.

The veteran underwent a second VA examination in September 
2003.  The examiner noted the veteran's complaints of knee 
pain and that his knee hurt all the time and did not have 
flare-ups where the pain increased.  The examiner determined 
that the veteran's main complain was not actual muscle pain, 
but was joint pain of the left knee.  A well-healed, non-
tender scar was noted in the popliteal area directly over the 
semimembraneous muscle.  There was no muscle destroyed and 
any injury would have been extremely light in the examiner's 
opinion.  There was no indication of associated injuries 
involving the bony structure, nerves, or vascular area.  
There was no evidence of tissue loss, no adhesions, no tendon 
damage, no bone damage, no joint damage, and no nerve damage.  
Muscle strength in the left extremity was 4/5, exactly the 
same as on the right.  The examiner noted no muscle 
herniation, or loss of muscle function.  All muscles of the 
area worked essentially normally.  There was no additional 
limitation caused by pain, fatigue, weakness, or lack of 
endurance following repeated use.  The examiner did note 
degenerative joint disease of the left knee, but there is no 
indication that this is related to the veteran's shell 
fragment wound.  The veteran had full extension of the left 
knee to 0 degrees, and flexion of the left knee to 135 
degrees.

Injuries to muscle group XIII are rated as follows: slight 
injury of the lower extremity (0 percent); moderate injury of 
the lower extremity (10 percent); moderately severe injury of 
lower extremity (30 percent); and severe injury of the lower 
extremity (40 percent).  38 C.F.R. § 4.73, Diagnostic Code 
5313 (2003).  

Pursuant to 38 C.F.R. § 4.56 (2003), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.  

Applying the above to the facts in the case, the Board finds 
that a rating in excess of 10 percent for the residuals of a 
shell fragment wound of the left popliteal area with retained 
foreign body is not warranted.  The veteran has pain in his 
left knee but it is noted to be joint pain rather than muscle 
pain.  There is a scar where the veteran was injured by shell 
fragment, but there is no tissue loss, no adhesions, and no 
tendon, bone, joint, or nerve damage.  The muscle strength in 
the left leg is 4/5 which is identical to the non-injured 
right leg.  The Board finds that this constitutes moderate 
muscle injury as defined in 38 C.F.R. § 4.56.  There is not 
sufficient evidence to find a higher evaluation of moderately 
severe injury.  There is no evidence of debridement, no 
prolonged infection, no sloughing of soft parts, and no 
intermuscular scarring.  The injury does not include any loss 
of deep fascia, loss of muscle substance, or loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side do not 
demonstrate positive evidence of impairment.

The Board has considered other Diagnostic Codes with respect 
to the knee.  A 20 percent rating is warranted for limitation 
of flexion of the knee to 30 degrees or less, but the veteran 
has flexion to 135 degrees.  Therefore a rating higher than 
10 percent is not warranted for limitation of flexion of the 
knee.  38 C.F.R. § 4.71a, DC 5260 (2003).

Similarly, the veteran had extension of the left knee to 0 
degrees which is full range of motion.  In order to warrant a 
2 percent rating for limitation of extension of the knee, 
extension must be limited to 15 degrees or greater.  
38 C.F.R. § 4.71a, DC 5261 (2003).  Therefore, a rating in 
excess of the current 10 percent is not warranted based on 
limitation of extension of the knee.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left leg.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain, but has not complained of additional pain 
on flare-ups or after extended use.  The September 2003 VA 
examination found no evidence of additional limitation caused 
by pain, fatigue, weakness, or lack of endurance following 
repeated use.  The Board finds, therefore, that the 
limitation of function due to pain, weakness, and easy 
fatigability do not more closely approximate the criteria for 
a disability rating in excess of the current 10 percent.  
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), DeLuca, 8 Vet. App. 
202.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds that a disability 
rating in excess of 10 percent for the residuals of a shell 
fragment wound to the left popliteal area with retained 
foreign bodies is not warranted.



ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound, left popliteal area, with retained 
foreign bodies, currently rated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



